DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 7, 2022.  Claims 1-3, 5-7, 9, 10, 15, and 18 are amended.  Claim 4 is cancelled.  Claim 21 is new.  Claims 1-3 and 5-21 are pending in the case.  Claims 1, 15, and 18 are the independent claims.  
This action is final.

Applicant’s Response
In the response filed on March 7, 2022, Applicant amended the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action, and provided associated arguments.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant’s arguments are persuasive in part.
Regarding the rejection of claims 1-3, 8, and 13 under 35 USC 102, Applicant notes that the amended claims recite “maintaining a navigation history…comprising maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes,” and that Yu does not disclose these limitations.  This argument is persuasive, and the rejection of the claims under 35 USC 102 is withdrawn.  Regarding the rejection of claims 4, 5, 9, and 14 under 35 USC 103, Applicant additionally argues that Jiang also does not teach these limitations.  Regarding the rejection of claims 6 and 7 under 35 USC 103, Applicant additionally argues that Wright does not teach these limitations.  Regarding the rejection of claims 10-12 under 35 USC 103, Applicant argues that Milic-Frayling also does not teach these limitations.  These arguments are also persuasive, and the rejection of these claims under 35 USC 103 is withdrawn.
Regarding the rejection of claim 15 under 35 USC 103, Applicant notes that the amended claim recites “tracking…in a navigation history…navigation locations traversed…wherein the tracking comprises maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes,” similar to the limitation argued above with respect to claim 1, and that Rubenstein and Jiang do not teach these limitations.  Regarding claim 16, Applicant again argues that Wright does not teach these limitations.  Regarding claim 17, Applicant again argues that Milic-Frayling does not teach these limitations. These arguments are also persuasive, and the rejection of these claims under 35 USC 103 is withdrawn.
Regarding the rejection of claims 18 and 19 under 35 USC 103, Applicant argues that Rubenstein, Jiang, and Milic-Fralying do not teach “in response to determining that the first navigation location has an anchor location designation:  deleting, by the device, all navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location, and maintaining the first navigation location and the second navigation location in the navigation history.”  Regarding claim 20, Applicant argues that Wright also does not teach this limitation.  Examiner agrees Rubenstein, Jiang, and Wright do not disclose this limitation and that Milic-Frayling teaches removing some, but not all, navigation history data of visited resources prior to a location designated as a “hub.”  Therefore, this argument is persuasive, and the rejection under 35 USC 103 is withdrawn.
As noted above, the rejections of the claims as provided in the previous office action are withdrawn.  However, new grounds of rejection are provided below.
Examiner notes that in the parent application, the Ziegler reference was previously cited with respect to claim limitations which were identical to those now cited in claim 18.  Examiner also notes that, in the interview on February 9, 2022, Examiner indicated that he would consider arguments presented by Applicant regarding these limitations.  However, the arguments provided regarding the Ziegler reference in this amendment to the claims appear to reproduce arguments which were previously provided in the parent case, without providing any additional argument, or any other response to the response provided to the arguments in the parent case.  Therefore, Applicant’s arguments regarding the Ziegler reference are not persuasive for the reasons previously provided in the parent case, which are reproduced below for Applicant’s convenience.
With respect to Ziegler, Applicant argues that modifying the teachings of Milic-Frayling (i.e. in which the latest visit of any hubs and one instance of visits to each other resource are retained in navigation history) to incorporate the teachings of Ziegler (i.e. in which items which are not determined to have an implied interested to the user, including designated locations, most frequently visited locations and most recently visited location, are deleted from navigation history) would “violate the intent of the Temporal with latest hub visits history 206 [i.e. the navigation history embodiment of Milic-Frayling previously cited as teaching deleting browsing history prior to a location having an anchor designation].”  Applicant argues that this is the case because in Milic-Frayling some of the navigation locations prior to the hub location are explicitly not deleted and, therefore, there is no reason to combine Milic-Frayling and Ziegler as asserted in the previous office action.
It is unclear whether Applicant is arguing that Milic-Frayling teaches away from the method of Ziegler.  However, Examiner notes that Milic-Frayling does not appear to teach away from the method of Ziegler, because the cited portions of Milic-Frayling do not appear to “criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), or the combination as proposed in the previous rejection. See also MPEP § 2123.  
Instead, Examiner notes that Milic-Frayling appears to have a general intention to not retain unnecessary duplicate locations in navigation history (e.g. paragraph 0042), reducing the amount of navigation data compared to a pure temporal history while retaining enough data that visited resources can be revisited using a back button (e.g. paragraph 0043), and also permitting the marking of “hubs” as target resources so that they can be quickly accessed, such as by skipping over intervening resources in a navigation path (e.g. paragraph 0044).  That is, Milic-Frayling is generally concerned with allowing a user to quickly and efficiently navigate to locations in navigation history which are likely to be important, while also reducing the total amount of navigation data stored, and permitting the user to navigate directly between resources designated as target resources.  Ziegler’s approach permits a user to customize which items in user history are deleted by the browser either due to the user’s manual selection, or due to automatic action by the browser, and including by determining that a user has an implied interest in certain items, including most specifically designated locations, frequently visited locations and most recently visited locations (e.g. col. 3 lines 23-30, 35-43, and 61-63).  Therefore, Ziegler provides a method of furthering Milic-Frayling’s stated goal of reducing amount of navigation data stored, based on an assessment of a user’s level of interest in history items, such that a specifically designated location and/or most frequently visited location (e.g. Milic-Frayling paragraph 0044, noting that hubs are marked as target resources in the history, analogous to a specifically designated location/most frequently visited location, where a hub will be more frequently visited because it allows navigation to multiple different navigation paths) and items visited subsequent to that location (e.g. locations in history subsequent to the most recent hub visit retained in Milic-Frayling’s TLHV history as shown in Fig. 2), would be maintained in browsing history, while items which occurred prior to this (i.e. duplicate instances of the most frequent location/specifically designated location and instances of locations not visited recently) would not be retained in the history.  Examiner notes that Zielger (e.g. col. 4 lines 61-64) also furthers Milic-Frayling’s stated goal of retaining items in user history for future use, while keeping the overall amount of retained history smaller (e.g. paragraph 0043), improving on stack-based and pure temporal navigation history methods (e.g. paragraphs 0005-0007, noting that traditional history implementations are cluttered and difficult to use, confusing for users, and not structured into logical, usable, and understandable sequences, which makes it difficult for a user to quickly and efficiently locate preferred resources that were previously visited; it is noted that Ziegler’s method of only retaining items of interest to the user in the navigation history would aid in overcoming these disadvantages, by reducing and simplifying the navigation to include only essential items).  Therefore, this argument is not persuasive.
Applicant further argues, “keeping with the example of Temporal with latest hub visits history 206” (i.e. of Milic-Frayling), “when navigating to resource 7 which is after hub resource 6, Milic-Frayling et al. would maintain one entry for each of hub resources 1 and 6, and resources 2, 3, 4, and 5….As such, under either reference navigation to hub resource 7 would not delete all of the entries for resources before hub resource 6.”
Applicant concludes that both Milic-Frayling and Zeigler are intended to retain certain items in history prior to a current item being navigated, and are specifically not trying to delete all of the items prior to the current item.  Therefore, Applicant argues, the combination of Milic-Frayling and Ziegler does not disclose "in response to determining that the first navigation location has an anchor location designation:  deleting, by the device, all navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location, and maintaining the first navigation location and the second navigation location in the navigation history."
Applicant appears to be arguing limitations which are not recited in the claims.  For example, while Applicant argues that Milic-Frayling and Ziegler’s systems are “not trying to delete all of the items prior to the current item,” the claims actually require that the deletion of all items only occurs when the item before the current item (i.e. first navigation location) has an anchor location designation, and in that case, the item before the current item is also retained and items before it are deleted.  Furthermore, the claims do not recite that the deletion of all items prior to a navigation location having an anchor location designation take place each and every time a user navigates from the anchor location to a subsequent location.  Instead, the claims only require that in a single instance in which a user navigates from a first navigation location having an anchor location designation to a second location, all items prior to the first navigation location are deleted from the history.  The claims are silent regarding what occurs in the case where, when (for example) a user navigates from a fourth navigation location having an anchor designation to a fifth navigation location (analogous to Applicant’s argument regarding navigation from hub location 6 to non-hub location 7 of Milic-Frayling), and are therefore equally silent regarding whether any deletion of navigation history would occur in such an instance.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., as noted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, this argument is not persuasive.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20110289458 A1), further in view of Jiang et al. (US 20050197141 A1), further in view of Kilzer (US 20150356195 A1).
With respect to claim 1, Yu teaches a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (e.g. paragraph 0219, Fig. 55, computer system 5500 in which set of instructions for performing described methodologies is executed; paragraph 0220, computer system 5500 includes data processor 5502, main memory 5504 and static memory 5506; paragraph 0221, disk drive unit 5516 on which instructions and data are stored embodying described methodologies/functions; instructions 5524 may also reside within main memory 5504, static memory 5506 and/or processor 5502 during execution; paragraph 0222, processor executing software/instructions), the operations comprising: 
rendering a representation of a first menu page in a view host based on processing a first data model to determine a menu action identified in the first data model, and rendering representations of a first interactive element and a second interactive element in the first menu page based on respective identifiers in the first data model of the first interactive element and the second interactive element (e.g. paragraph 0113, content browsing and selection user interfaces; selection of content items shown with display object, icon, or user-selectable component representing each content item; each content item or asset can contain representation of particular content, link to corresponding content, and content information; paragraphs 0114-0115, Fig. 17, content browsing and selection interface includes root page 1700 providing set of user selectable command options 1711-1716; paragraph 0118, Fig. 18, listings page 1800 providing a plurality of command options; paragraph 0121, Fig. 20, TV Portal 2000 presenting plurality of selectable content items and set of command options in area 2010; paragraph 0131, movie portal 2700 including plurality of selectable content items and command options in area 2710; paragraph 0138, root page 3300 including options in option area 1710; paragraph 0148, describing Fig. 34, user can enter listings 1800, TV Portal 2000, Movie Portal 2700, search page 3400 sequences from any other sequence; user can jump between any of the functional sequences; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. comprises a menu page, based on a model, including representations of a plurality of elements, including elements for launching content, searching, and navigating to other menu pages as cited below; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; i.e. where, for example, the root page is the first menu page, information about the root page widget, comprising a data model, instructs how the root page is to be rendered, including identifiers of various menu items and command options included in the root page and text and icons to be used to render each respective interactive element for the menu items and command options); 
detecting selection of the first interactive element (e.g. paragraph 0114, user selection of particular command option 1711-1716; paragraph 0148, describing Figs. 36-37 as showing flows of user interfaces presented in response to various user operations; user jumping from any sequence to any other sequence), and 
in response to the first interactive element corresponding to a search action, rendering a representation of a search page in the view host (e.g. paragraph 0116, user selecting search command option 1715, enabling user to search for desired content item using a search page; paragraph 0121, Fig. 20, TV portal 2000 providing search command option which can be used to invoke a search function and search page for searching for particular TV content items that match a user entered search query; paragraph 0131, Fig. 27 movie portal 2700 command options including search command option that can be used to invoke search function; paragraph 0138, sample root page 3300 of Fig. 33, highlighted command option 1715 for searching  in command option area 1710; search command option enables user to search for particular content items using query; upon selection of search option, search page 3400 can be displayed as shown in Fig. 34;  paragraph 0139, Fig. 34, search page 3400 can also be accessed via listings page 1800; paragraph 0148, Fig. 36, user can start sequence of content search operations at Root page 1700; additionally, user can enter search page 3400 sequence from any of the other sequences; paragraph 0150, Fig. 38, illustrating the content searching functionality; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element which, when selected, causes a search page to be rendered); 
in response to the first interactive element corresponding to a content player action, rendering a player page in the view host, obtaining a content program associated with the first interactive element in the first data model, and playing the content program in the player page (e.g. paragraph 0110, media player 1429 provided to play media with selected content; paragraph 0115, user choosing to select movie, television program, or content to watch by using movies command option 1714, TV command option 1713, listings command option 1712, etc., which respectively provide movie portal, TV portal, and listings page; paragraph 0118, listings page 1800, highlighting content item; highlighted content item may be further selected for delivery and consumption; paragraph 0121, Fig. 20, selection of particular desired content item using selection box, displaying content overview page 2100 of Fig. 21; paragraph 0122, user can also view additional information about particular content item, and content overview page 2100, from listings page 1800; paragraph 0123, describing page 2100 of Fig. 21, displaying various information about content; replacing content information area with video window for displaying trailer of content item; user can also watch, listen, or otherwise consume the selected content item; paragraph 0130, selection of desired movie content item as shown in Fig. 27, displaying corresponding movie overview page; paragraph 0131, selection of desired movie content item, displaying movie overview page 2800; paragraph 0132, movie overview page 2800, displaying various information about content, option 2822 enabling user to watch, listen, or otherwise consume the content item; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element which, when selected, ultimately causes a page to be rendered in which selected content is played via a player); and 
in response to the first interactive element corresponding to a menu action, obtaining a second data model based on a reference to the second data model associated with the first interactive element in the first data model, rendering a second menu page in the view host, determining a third interactive element identified in the second data model, and rendering, in the second menu page, a third representation corresponding to the third interactive element (e.g. paragraph 0116, user selecting settings command option 1716 or my profile command option 1711; settings command option 1716 enables user to view and manipulate a variety of parameters that can customize operation and performance of system; my profile command option 1711 enables user to view and manipulate a variety of parameters that can define a portion of user’s profile; other command options may also be available, including options to select from personal content, etc.; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; movie overview page may also be accessed via Listings page 1800; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element in a menu of interactive elements which, when selected, causes a subsequent page to be rendered, where the subsequent page also includes various rendered interactive elements; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where, for example, a second menu page is selected from the first menu page (such as the root page), similar to the root page widget, information about the widget for this second page, comprising a data model, instructs how the second page is to be rendered, including identifiers of various menu items and command options included in the second page and text and icons to be used to render each respective interactive element for the menu items and command options, where the second page is commanded to be displayed via selection of an interactive element on the first (root) page and therefore associated with, and referenced by, the interactive element on the first (root) page).
Yu does not explicitly disclose maintaining a navigation history associated with navigation locations traversed during user navigation between different levels of the hierarchy and within peer levels of the hierarchy.  However, Jiang teaches maintaining a navigation history associated with navigation locations traversed during user navigation between different levels of the hierarchy and within peer levels of the hierarchy (e.g. Fig. 9A, memory 912 which stores a plurality of nodes navigated to, including both current node F and previous nodes C and A; paragraph 0088, each state described with set of parameters saved in memory 912; paragraph 0089, recording parent states, detecting/tracking move from current state to new current state, including between parent child and between siblings). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu and Jiang in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system) to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to navigate within levels of the hierarchy, track the navigation history both between levels of a hierarchy and within levels of a hierarchy.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
Yu and Jiang do not explicitly disclose that the maintaining of the navigation history comprises maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes.  However, Kilzer teaches that the maintaining of the navigation history comprises maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes (e.g. abstract, video history display of videos that have been displayed in the browser while excluding non-video pages; paragraph 0005, web browser capable of accessing all types of web pages including video pages and nonvideo pages is configured to provide a video history display consisting essentially of previously played media files such as videos; the history display includes representations of only videos that have been played back in the browsers and excludes representations of web pages that do not contain videos; paragraph 0007, storing information identifying pages user has accessed including both video and non-video pages; storing additional metadata for video pages; upon user accessing video history display function, processing the stored information, identifying video pages that include videos, and generating video history display; paragraph 0038, separate video history table in web history database, as shown in Table 1; paragraph 0041, when user accesses given web page that contains video, history module 117can detect whether video has been played, create an entry in video history table for each video in the page that was played, store web page URL in table, and add video source URL to the entry; when constructing video history display, querying video history table to identify directly web pages that have embedded video; paragraph 0056, show video history function; accessing web history database to get list of calendar dates, obtaining list of history items visited, determining whether items meet selection criteria for video; once processed, rendering history display and excluding representations of web pages that did not include an embedded video; i.e. in addition to storing a full history of pages/locations visited by the user, the system generates a history data structure, such as a table, containing a user’s history of visited pages of one type—video pages—and excluding pages of other types—non-video pages).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Jiang, and Kilzer in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system) and Jiang (directed to a back button capability for navigating hierarchically structured applications), to incorporate the teachings of Kilzer (directed to a browser with video display history) to include the capability to maintain a navigation history structure which includes a subset of items of a first type while excluding a subset of items of a different type (i.e. such as a video history table including only pages containing videos which were visited and played by the user, and excluding other pages which do not contain videos).  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages associated with existing conventional browser history, in which salient information about a prior viewing experience, such as video pages/videos, is buried in the context of irrelevant information, by providing a browser configured to provide a video history display consisting essentially of previously played media files, so that the user can readily browse through a video history display for previously played videos, without wasting time sifting through representations of non-video pages as described in Kilzer (paragraphs 0004-0005).
With respect to claim 2, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed, and Yu further teaches wherein the first interactive element corresponds to a menu action, wherein the third interactive element corresponds to a content player action, and wherein the operations further comprise detecting an interaction with the third interactive element, and in response to detecting the interaction with the third interactive element, rendering a player page in the view host, obtaining a content program associated with the third interactive element in the second data model, and playing the content program in the player page (e.g. paragraph 0110, media player 1429 provided to play media with selected content; paragraph 0115, user choosing to select movie, television program, or content to watch by using movies command option 1714, TV command option 1713, listings command option 1712, etc., which respectively provide movie portal, TV portal, and listings page; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; listings page 1800, highlighting content item; highlighted content item may be further selected for delivery and consumption; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; Fig. 20, selection of particular desired content item using selection box, displaying content overview page 2100 of Fig. 21; paragraph 0122, user can also view additional information about particular content item, and content overview page 2100, from listings page 1800; paragraph 0123, describing page 2100 of Fig. 21, displaying various information about content; replacing content information area with video window for displaying trailer of content item; user can also watch, listen, or otherwise consume the selected content item; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0130, selection of desired movie content item as shown in Fig. 27, displaying corresponding movie overview page; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; selection of desired movie content item, displaying movie overview page 2800; movie overview page may also be accessed via Listings page 1800; paragraph 0132, movie overview page 2800, displaying various information about content, option 2822 enabling user to watch, listen, or otherwise consume the content item; i.e. where, as shown in Fig. 36, a selection of a first interactive item from a menu in a root page causes a second page to be displayed (such as listings page 1800, TV portal 2000, or movie portal 2700), and a selection of a third interactive item from a menu in the second page causes a third page (such as content overview page 2100 or movie overview page 2800), associated with a particular content item, to be displayed, where the particular content item is obtained and played via a content player in the third page; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where each page is defined by a corresponding widget including information defining what content is shown in, and selectable within, the page, and which actions are to be taken following a given selection, such as navigation to a next page/widget, launching a content item, etc.).
With respect to claim 3, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed, and Yu further teaches wherein the first interactive element corresponds to a menu action, wherein the third interactive element corresponds to a menu action, and wherein the operations further comprise detecting an interaction with the third interactive element, and in response to detecting the interaction with the third interactive element, obtaining a third data model based on a reference to the third data model associated with the third interactive element in the second data model, rendering a third menu page in the view host, determining a fourth interactive element identified in the third data model, and rendering, in the third menu page, a fourth representation corresponding to the fourth interactive element (e.g. paragraph 0116, user selecting settings command option 1716 or my profile command option 1711; settings command option 1716 enables user to view and manipulate a variety of parameters that can customize operation and performance of system; my profile command option 1711 enables user to view and manipulate a variety of parameters that can define a portion of user’s profile; other command options may also be available, including options to select from personal content, etc.; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; paragraphs 0123, 0124, 0127, describing subsequent transitions from page 2100 to pages 2200, 2300, 2400, and 2500; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; movie overview page may also be accessed via Listings page 1800; paragraphs 0133-0136, describing subsequent transitions from page 2800 to pages 2900, 3000, 3100, and 3200; i.e. as shown in Fig. 36, each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element in a menu of interactive elements which, when selected, causes a subsequent page to be rendered, where the subsequent page also includes various rendered interactive elements comprising a menu, and where the interactive elements on these subsequent pages can be selected to cause another subsequent page to be rendered including various respective rendered interactive elements comprising a menu; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where each page is defined by a corresponding widget including information defining what content is shown in, and selectable within, the page, and which actions are to be taken following a given selection, such as navigation to a next page/widget, launching a content item, etc., where the second page is commanded to be displayed via selection of an interactive element on the first (root) page and therefore associated with, and referenced by, the interactive element on the first (root) page, and a third page is commanded to be displayed via selection of an interactive element on the second page and is therefore associated with, and referenced by, the interactive element on the second page).
With respect to claim 8, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed, and Yu further teaches wherein the first interactive element corresponds to a menu action, wherein the third interactive element corresponds to a search action, and wherein the operations further comprise detecting interaction with the third interactive element, and in response to detecting the interaction with the third interactive element, rendering a representation of a search page in the view host, and providing search results based on interaction with the search page (e.g. paragraph 0116, user selecting search command option 1715, enabling user to search for desired content item using a search page; paragraph 0121, Fig. 20, TV portal 2000 providing search command option which can be used to invoke a search function and search page for searching for particular TV content items that match a user entered search query; paragraph 0131, Fig. 27 movie portal 2700 command options including search command option that can be used to invoke search function; paragraph 0138, sample root page 3300 of Fig. 33, highlighted command option 1715 for searching  in command option area 1710; search command option enables user to search for particular content items using query; upon selection of search option, search page 3400 can be displayed as shown in Fig. 34;  paragraph 0139, Fig. 34, search page 3400 can also be accessed via listings page 1800; search results page 3500 shown in Fig. 35 presented to user along with search results for entered search query; paragraph 0148, Fig. 36, user can start sequence of content search operations at Root page 1700; additionally, user can enter search page 3400 sequence from any of the other sequences; paragraph 0150, Fig. 38, illustrating the content searching functionality; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element which, when selected, causes a search page to be rendered; as shown in Fig. 36, from the root page 1700, the user can select a first interactive element from a menu which causes a corresponding second page to be displayed (such as listing page 1800, tv portal 2000, movie portal 3400) along with its constituent menu of interactive elements and, from this second page, the user may again select an interactive element from a menu on the second page to cause a search page to be provided, including search results provided based on interaction with the search page (such as by selecting a search command in any of the listings 1800, TV portal 2000, or movie portal 2700 pages)).
With respect to claim 13, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed, and Yu further teaches 
wherein the first interactive element corresponds to a menu action, wherein the third interactive element corresponds to a menu action, and wherein the operations further comprise detecting interaction with the third interactive element, and in response to detecting the interaction with the third interactive element, obtaining a third data model based on a reference to the third data model associated with the third interactive element in the second data model, rendering a third menu page in the view host, determining a fourth interactive element identified in the third data model, rendering, in the third menu page, a fourth representation corresponding to the fourth interactive element (e.g. paragraph 0116, user selecting settings command option 1716 or my profile command option 1711; settings command option 1716 enables user to view and manipulate a variety of parameters that can customize operation and performance of system; my profile command option 1711 enables user to view and manipulate a variety of parameters that can define a portion of user’s profile; other command options may also be available, including options to select from personal content, etc.; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; paragraphs 0123, 0124, 0127, describing subsequent transitions from page 2100 to pages 2200, 2300, 2400, and 2500; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; movie overview page may also be accessed via Listings page 1800; paragraphs 0133-0136, describing subsequent transitions from page 2800 to pages 2900, 3000, 3100, and 3200; i.e. as shown in Fig. 36, each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a selectable interactive element in a menu of interactive elements which, when selected, causes a subsequent page to be rendered, where the subsequent page also includes various rendered interactive elements comprising a menu, and where the interactive elements on these subsequent pages can be selected to cause another subsequent page to be rendered including various respective rendered interactive elements comprising a menu; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where each page is defined by a corresponding widget including information defining what content is shown in, and selectable within, the page, and which actions are to be taken following a given selection, such as navigation to a next page/widget, launching a content item, etc., where the second page is commanded to be displayed via selection of an interactive element on the first (root) page and therefore associated with, and referenced by, the interactive element on the first (root) page, and a third page is commanded to be displayed via selection of an interactive element on the second page and is therefore associated with, and referenced by, the interactive element on the second page), 
re-rendering the representation of the first menu page (e.g. paragraph 0148, user can interrupt any sequence and return to the root page 1700 to start a new sequence), including re-rendering, in the first menu page, the first representation corresponding to the first interactive element and the second representation corresponding to the second interactive element (e.g. paragraph 0113, content browsing and selection user interfaces; selection of content items shown with display object, icon, or user-selectable component representing each content item; each content item or asset can contain representation of particular content, link to corresponding content, and content information; paragraphs 0114-0115, Fig. 17, content browsing and selection interface includes root page 1700 providing set of user selectable command options 1711-1716; paragraph 0118, Fig. 18, listings page 1800 providing a plurality of command options; paragraph 0121, Fig. 20, TV Portal 2000 presenting plurality of selectable content items and set of command options in area 2010; paragraph 0131, movie portal 2700 including plurality of selectable content items and command options in area 2710; paragraph 0138, root page 3300 including options in option area 1710; paragraph 0148, describing Fig. 34, user can enter listings 1800, TV Portal 2000, Movie Portal 2700, search page 3400 sequences from any other sequence; user can jump between any of the functional sequences; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. comprises a menu page, based on a model, including representations of a plurality of elements, including elements for launching content, searching, and navigating to other menu pages as cited below; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; i.e. where, for example, the root page is the first menu page, information about the root page widget, comprising a data model, instructs how the root page is to be rendered, including identifiers of various menu items and command options included in the root page and text and icons to be used to render each respective interactive element for the menu items and command options), 
detecting selection of the second interactive element, and in response to detecting the interaction with the second interactive element, obtaining a fourth data model based on a reference to the fourth data model associated with the second interactive element in the second data model, rendering a fourth menu page in the view host, determining a fifth interactive element identified in the fourth data model, and rendering, in the fourth menu page, a fifth representation corresponding to the fifth interactive element (e.g. paragraph 0116, user selecting settings command option 1716 or my profile command option 1711; settings command option 1716 enables user to view and manipulate a variety of parameters that can customize operation and performance of system; my profile command option 1711 enables user to view and manipulate a variety of parameters that can define a portion of user’s profile; other command options may also be available, including options to select from personal content, etc.; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; movie overview page may also be accessed via Listings page 1800; i.e. each of at least the root page 1700/3300, listings page 1800, TV portal 2000, movie portal 2700, etc. includes a plurality of selectable interactive element in a menu of interactive elements which, when selected, causes a subsequent page to be rendered, where the subsequent page also includes various rendered interactive elements; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where, for example, a fourth menu page is selected from the first menu page (such as the root page), similar to the root page widget, information about the widget for this fourth page, comprising a data model, instructs how the fourth page is to be rendered, including identifiers of various menu items and command options included in the fourth page and text and icons to be used to render each respective interactive element for the menu items and command options, where the fourth page is commanded to be displayed via selection of an interactive element on the first (root) page (i.e. of a different menu item than the one selected to display the second menu page) and therefore associated with, and referenced by, the interactive element on the first (root) page; for example, where the root page 1700 includes a plurality of selectable menu options 1711-1716 and a user has previously selected a first menu option, causing a respective second page to be displayed (such as tv option 1713 and respective tv portal page 2000), the user may then elect to return to the root menu page and select a second menu option, which causes a respective fourth page to be displayed including interactive menu options (such as, after returning to the root page 1700, selecting movie option 1714 and respective movie portal page 2700)).
With respect to claim 5, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed, and Yu further teaches wherein the operations further comprise obtaining the second data model, re-rendering the second menu page in the view host, determining the third interactive element identified in the second data model, and re-rendering, in the second menu page, the third representation corresponding to the third interactive element (e.g. paragraph 0116, user selecting settings command option 1716 or my profile command option 1711; settings command option 1716 enables user to view and manipulate a variety of parameters that can customize operation and performance of system; my profile command option 1711 enables user to view and manipulate a variety of parameters that can define a portion of user’s profile; other command options may also be available, including options to select from personal content, etc.; paragraph 0118, Fig. 18, using available command options to select particular set of content listings to be displayed; paragraph 0119, user choosing to select content from a variety of different content listing groupings; paragraph 0120, from root page 1900, selecting TV command option 1713, and displaying TV Portal 2000; paragraph 0121, TV portal 2000 including command options which may be selected to show various lists of TV content items; paragraph 0129, selecting option 1714 from root page 2600 to view movie portal, displaying movie portal 2700 of Fig. 27; paragraph 0131, selecting various command options in movie portal 2700 to show various lists of movie content items; movie overview page may also be accessed via Listings page 1800; paragraph 0148, user can jump between any of the functional sequences as desired; i.e. after navigating from a second page to a third page, the user can jump back to the second page, where the second page will be re-rendered following jumping back to it; paragraph 0167, when module wants to render something on screen, providing necessary textual information including which UI widget to generate, where to render it, what content to show, location of content, etc.; paragraph 0172, UI widgets module 4702 providing all forms of UI widgets to use in order to present content shown to user; root page widget, grid widget, wall widget, etc.; to draw root page widget on display screen, modules providing information such as position of the root page, total number of menu items or command options for this root page, text and icons for each menu item or command option; paragraph 0173, when OK key pressed on item in root page, deciding to hide root page and show new widget, such as grid widget for content list, etc.; i.e. where, for example, a second menu page is jumped to from another page, similar to the root page widget, information about the widget for this second page, comprising a data model, instructs how the second page is to be rendered, including identifiers of various menu items and command options included in the second page and text and icons to be used to render each respective interactive element for the menu items and command options, where the second page is commanded to be displayed via selection of the user to jump to it, including after it was previously displayed).
Although Yu does not explicitly disclose that the operations further comprise detecting an interaction with a back button, and in response to detecting the interaction with the back button, accessing the navigation stack to obtain the second data, and based on the second data obtaining the second data model and performing the steps to re-render the second menu page, Jiang teaches that the operations further comprise detecting an interaction with a back button, and in response to detecting the interaction with the back button, accessing the navigation stack to obtain the second data, and based on the second data obtaining the second data model and performing the steps to re-render the second menu page (e.g. paragraph 0084, Fig. 7, traversing pages of application backwards using back button feature, including back a level mode allowing hierarchical backwards sequence traversal one level each time back button is activated/clicked and back in sequence mode allowing sequential backwards navigation one page each time the back button is pressed; paragraph 0085, pages traversed are remembered and recorded; paragraph 0090, each time user lands on a page, application enters stable state; states described by parameters saved in memory in state data structure; state path stack holds state path recording current and all upspring nodes at each point of traversing hierarchy; paragraph 0092, each time back button is clicked the last state loaded on the SPS is popped from the SPS and selected as the current state/node; state builder sets up client environment according to the newly selected current state parameters and prompts corresponding GUI on display; paragraph 0095, state path stack used for sequential backwards traversals and holds information of each state traversed in the forward flow; paragraph 0096, each time user lands on new page, new state becomes current state and information for previous states loaded on top of SPS; in sequential backwards traversal, current state is discarded and last-in state information is popped out of the SHS to become the new current state; state builder generates new environment for new current state and provides GUI for current state).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Kilzer, and Jiang in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system) and Kilzer (directed to a browser with video display history), to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to maintain data corresponding to each user interface page traversed by the user on a navigation stack (i.e. including, for example, a root menu page, a subsequent page navigated to from the root menu page, and another subsequent page navigated to from the subsequent page as taught by Yu) and a user-selectable back button functionality such that, when the user is on a subsequent page of user interface pages (such as a third user interface page as taught by Yu) and presses the back button, the navigation stack is accessed to obtain the data corresponding to the previously displayed page (such as a second user interface page displayed immediately previous to the third user interface page), and based on this obtained data the information defining the second user interface page (i.e. such as the model/widget information as described by Yu) is obtained and used to re-render the second page, including interactive elements displayed within the page.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
With respect to claim 9, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 8 as previously discussed.  Yu does not explicitly disclose wherein the operations further comprise maintaining, in the navigation history, first data corresponding to the first menu page, second data corresponding to the second menu page, and third data corresponding to the search page.  However, Jiang teaches wherein the operations further comprise maintaining, in the navigation history, first data corresponding to the first menu page, second data corresponding to the second menu page, and third data corresponding to the search page (e.g. paragraph 0014, application state stack; paragraph 0016, state stack holds sequential state path that records sequential forward flow through each state up to the current state; hierarchical state path; paragraph 0090, at any point when user lands on page, application enters stable state; each state described with a set of parameters saved in memory in state data structure; state path stack holds state path that records current and all upspring nodes at each point of traversing hierarchy).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Kilzer, and Jiang in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system) and Kilzer (directed to a browser with video display history), to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to maintain data corresponding to each user interface page traversed by the user on a navigation stack (i.e. including, for example, a root menu page, a subsequent page navigated to from the root menu page, and another subsequent page navigated to from the subsequent page including a search page as taught by Yu).  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
With respect to claim 14, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 13 as previously discussed.  Yu does not explicitly disclose wherein the operations further comprise maintaining, on a navigation stack that is not represented in the view host, first data corresponding to the first menu page, second data corresponding to the second menu page, third data corresponding to the third menu page, fourth data corresponding to the fourth menu page, and maintaining information that indicates that the first data is a hierarchical peer with the second data to facilitate lateral navigation between the first menu page and the second menu page.  However Jiang teaches wherein the operations further comprise maintaining, on a navigation stack that is not represented in the view host, first data corresponding to the first menu page, second data corresponding to the second menu page, third data corresponding to the third menu page, fourth data corresponding to the fourth menu page, and maintaining information that indicates that the first data is a hierarchical peer with the second data to facilitate lateral navigation between the first menu page and the second menu page (e.g. paragraph 0089, Fig. 9A, for applications that involve hierarchical navigation, there exists a hierarchical state map (CHSM) 910 of the application logic, in which the states are nodes and the map is represented by a hierarchical structure that includes the nodes and the edges between the nodes; dotted lines represent the real path through which the application arrives at a state; i.e. as shown in Fig. 9A, for hierarchical applications, a hierarchical state map is maintained which includes not only data indicating the actual path traversed by the user through user interface pages but also additional information regarding links/connections between peer level pages of the hierarchy).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Kilzer, and Jiang in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system) and Kilzer (directed to a browser with video display history), to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to maintain data corresponding to each user interface page traversed by the user in a navigation history (i.e. including, for example, a root menu page, a second page navigated to from the root menu page, a third page navigated to from the second page, and a fourth page navigated to from the third page as taught by Yu and Jiang), where the navigation history includes information regarding the actual path navigated by the user through the pages, and further includes information indicating parent-child and peer relationships between pages.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jiang, further in view of Kilzer, further in view of Wright et al. (US 20090063547 A1).
With respect to claim 6, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed.  Yu and Jiang do not explicitly disclose wherein the operations further comprise generating in the navigation history between the first data and the second data based on an alternative navigation path from the first menu page to the second menu page.  However Wright teaches wherein the operations further comprise generating in the navigation history between the first data and the second data based on an alternative navigation path from the first menu page to the second menu page (e.g. paragraph 0048, breadcrumb lists generated by system for facilitating navigation in a hierarchical data set, including using preferred locations such as previously visited locations and/or frequently visited locations; paragraph 0031, in anticipation of navigation patterns, breadcrumb list for selected node generated with breadcrumbs leading back to a root node; including supplemental breadcrumb, such as one representing a location frequently visited, particularly while navigating through selected node; adding/appending supplemental breadcrumb to breadcrumb list, facilitating user navigation by providing shortcuts to preferred locations; paragraph 0038, describing Fig. 3C, including preferred locations in hierarchical data set as supplemental breadcrumbs; paragraph 0008, supplemental breadcrumbs pointing to preferred location within path from root node to selected node; i.e. where inserting additional locations between the first and second node in the navigation history such as frequently visited locations by other users while navigating through the same node, results in and is based on an alternative navigation path from the first node to the second node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Jiang, Kilzer, and Wright in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications), to incorporate the teachings of Wright (directed to breadcrumb list supplementing for hierarchical data sets) to include the capability to generate a breadcrumb list for a selected node with breadcrumbs leading back to a root node of the selected node, where the path includes supplemental breadcrumbs pointing to preferred locations within the path between the root and selected nodes, providing alternative navigation paths from a first page to a second page.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate user navigation through a hierarchical data set as described in Wright (paragraph 0008).
With respect to claim 7, Yu in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 1 as previously discussed.  Yu and Jiang do not explicitly disclose wherein the operations further comprise generating in the navigation history between the second data and the third data based on an alternative navigation path from the second menu page to the third menu page.  However, Wright teaches wherein the operations further comprise generating in the navigation history between the second data and the third data based on an alternative navigation path from the second menu page to the third menu page (e.g. paragraph 0048, breadcrumb lists generated by system for facilitating navigation in a hierarchical data set, including using preferred locations such as previously visited locations and/or frequently visited locations; paragraph 0031, in anticipation of navigation patterns, breadcrumb list for selected node generated with breadcrumbs leading back to a root node; including supplemental breadcrumb, such as one representing a location frequently visited, particularly while navigating through selected node; adding/appending supplemental breadcrumb to breadcrumb list, facilitating user navigation by providing shortcuts to preferred locations; paragraph 0038, describing Fig. 3C, including preferred locations in hierarchical data set as supplemental breadcrumbs; paragraph 0008, supplemental breadcrumbs pointing to preferred location within path from root node to selected node; i.e. where inserting additional locations between the second and third node in the navigation history such as frequently visited locations by other users while navigating through the same node, results in and is based on an alternative navigation path from the second node to the third node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Jiang, Kilzer, and Wright in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications), to incorporate the teachings of Wright (directed to breadcrumb list supplementing for hierarchical data sets) to include the capability to generate a breadcrumb list for a selected node with breadcrumbs leading back to a root node of the selected node, where the path includes supplemental breadcrumbs pointing to preferred locations within the path between the root and selected nodes, providing alternative navigation paths from a second page to a third page.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate user navigation through a hierarchical data set as described in Wright (paragraph 0008).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Jiang, further in view of Kilzer, further in view of Milic-Frayling et al. (US 20050132018 A1).
With respect to claim 10, Yu in view of Jiang, further in view of Kilzer, teaches all of the limitations of claim 9 as previously discussed.  Yu and Jiang do not explicitly disclose wherein the operations further comprise marking the third data in the navigation history as an anchor point.  However, Milic-Frayling teaches wherein the operations further comprise marking the third data in the navigation history as an anchor point (e.g. paragraph 0037, marking resources as hub resources; paragraph 0042, describing TLHV navigation history structure 206 as shown in Fig. 2; TLHV history stores visited resource identifiers temporally, and maintains only the latest visit of hubs; paragraph 0043, describing TAHV history 208 of Fig. 2, hubs maintained in TAHV stack; paragraph 0044, hubs are marked as target resources in the TAHV history 208 and TLHV history 206; paragraph 0050, examples of target resources include hubs, form submission (search), user designated targets, etc.; i.e. where designation as a hub and/or target resource within the history stack, as shown in Fig. 2, is analogous to marking data associated with a page, such as a third page, as an anchor point).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Jiang, Kilzer, and Milic-Frayling in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications) to incorporate the teachings of Milic-Frayling (directed to browser navigation history tracking and presentation) to include the capability to designate/mark, within the navigation history stack, a given page, such as a third page in a browsing sequence, as a hub and/or target resource.  One of ordinary skill would have been motivated to perform such a modification in order to overcome traditional browsing history drawbacks by providing for storing and presenting a navigation history allowing for quick identification and access to a desired resource, and enable intelligent backward navigations, as described in Milic-Frayling (paragraphs 0007, 0008, 0044).
With respect to claim 11, Yu in view of Jiang, further in view of Kilzer, further in view of Milic-Frayling teaches all of the limitations of claim 10 as previously discussed, and Yu further teaches wherein the providing the search results based on interaction with the search page comprises outputting first search results and outputting second search results (e.g. paragraph 0139, Fig. 34, user composing search query; as user types query, matching partial search query with content information and suggesting matching content items; search results page 3500 of Fig. 35 presented to user along with search results 3521 for entered search query; search results include a representation of each matching content item presented in search results 3521; each of the content item representations in search results 3521 is user selectable; slider bar can be used to scroll search results of arbitrary length for viewing area 3520; user can select any listed content item representation by positioning selection box around desired content item representation and activating selection button; paragraph 0150, describing Fig. 38, which illustrates searching functionality; i.e. from the search results page, the user can select a plurality of different content item representations returned as search results; therefore, when the user navigates to the search page 3400 and inputs a query, a subsequent results page 3500, including a plurality of search results (i.e. content item representations matching the query) is output, resulting in outputting both first search results (a first content item representation matching the query) and second search results (a second content item representation matching the query)). 
Jiang and Milic-Frayling both teach wherein the operations further comprise, detecting interaction with a back button presented in conjunction with the second search results, and in response to the detecting the interaction with the back button, navigating back to the search page, instead of navigating back to the first search results, based on the third data in the navigation stack being marked as the anchor point (e.g. Jiang paragraph 0091, describing hierarchical navigations, in forward flow, only parent states are recorded in the SPS; paragraph 0092, in hierarchical backwards flow, each time the back button is clicked the last state loaded on the SPS is popped from the SPS and selected as the current state; see also Figs. 7, 8A, and 9A, showing that where hierarchical backwards navigation is implemented, rather than moving back to a previous sequential page in the user’s navigation history, operation of the back button on a given page will cause navigation back to a previous page at a higher level in the hierarchy; paragraph 0096, in sequential backwards traversal, current state is discarded and last-in state information is popped out of the SHS to become the new current state; see also Figs. 7, 8A, and 9B, showing that where sequential backwards navigation is implemented, when a back button is operated, a previous page is navigated to; i.e. that is, when incorporated into the system of Yu, which teaches displaying both first and second search results on a page sequentially following and/or at a next lower hierarchical level from the search page, either the hierarchical or sequential backwards navigation modes of Jiang would, upon operation of the back button while first and second search results are displayed, cause navigation directly back to the search page instead of to any search result; Milic-Frayling paragraph 0044, hubs marked as target resources in TAHV history and TLHV history so that intelligent backward navigation can be used to quickly access the hubs, and without visiting intervening resources in a navigation path; for example, if browser is currently at resource 10 (see Fig. 2), by clicking once on intelligent backward navigation button, the browser navigates directly to resource 6 without visiting resource 9; paragraph 0050, when user selects intelligent backward navigation button, navigating to target resource without visiting intervening resources in navigation path; i.e. where the search page is marked as a hub/target page and intelligent back button is selected while at least second search results are displayed, the system will navigate directly back to the search page (marked as a target/hub resource) instead of any intervening page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Jiang, Kilzer, and Milic-Frayling in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications) to incorporate the teachings of Milic-Frayling (directed to browser navigation history tracking and presentation) to include the capability to designate/mark, within the navigation history stack, a given page, such as a third page in a browsing sequence, as a hub and/or target resource.  One of ordinary skill would have been motivated to perform such a modification in order to overcome traditional browsing history drawbacks by providing for storing and presenting a navigation history allowing for quick identification and access to a desired resource, and enable intelligent backward navigations, as described in Milic-Frayling (paragraphs 0007, 0008, 0044).
With respect to claim 12, Yu in view of Jiang, further in view of Kilzer, further in view of Milic-Frayling teaches all of the limitations of claim 11 as previously discussed, and Jiang further teaches wherein the navigating back to the search page, instead of navigating back to the first representation of first search results, based on the third data in the navigation stack being marked as the anchor point comprises discarding the first search results (e.g. Jiang paragraph 0096, in sequential backwards traversal, the current state is discarded; i.e. when incorporated into the system of Yu, where first and second search results are presented on a single page subsequent to display of the search page, navigating back to the search page using the back button would cause the current page (the results page including both first and second search results) to be discarded).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Yu, Kilzer, Milic-Frayling, and Jiang in front of him to have modified the teachings of Yu (directed to hierarchical user interfaces for a content system), Kilzer (directed to a browser with video display history), and Milic-Frayling (directed to browser navigation history tracking and presentation), to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to, when navigating backwards from a search results page to a search page (i.e. where Yu teaches sequential navigation between search page and search results pages, where at least first and second search results are displayed on the search page), discard the search results page (i.e. including the first and second search results as taught by Yu, where the results page is the current state and is discarded upon performing backward navigation as taught by Jiang).  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein et al. (US 20160048606 A1) in view of Jiang, further in view of Kilzer.
With respect to claim 15, Rubenstein teaches a method, comprising, 
maintaining, by a system comprising a processor, a group of data models arranged in a hierarchy of hierarchical levels, in which information in a data model at a higher level binds the data model to a set comprising one or more lower-level data models (e.g. Fig. 3b, showing hierarchy of nodes, where the nodes include URI information; paragraph 0118, hierarchies implicitly declared by URIs of resources; paragraph 0134, parent-child relationships for each URI implicitly encoded into resource URIs themselves; i.e. the children of a parent node are implied by having URIs which are related to the URI of the parent node); 
outputting a representation of a menu data model of the group on a display device, comprising rendering a menu page and rendering interactive representations of data items corresponding to one or more lower-level data models associated with the menu data model in the menu page and one or more peer-level data models associated with the menu data model in the menu page (e.g. paragraph 0135, opening content, expanding node at root, displaying associated content, rendering means of navigating to the expanded node's children; expanded node makes means available at all time to navigate the hierarchy; Figs. 6 and 6A, showing display of same node in different viewers, including representations of children; Fig. 3 showing data representations of nodes generally; Figs. 6, 6A, and 7, showing interactive elements associated with a plurality of peer-level data models within the hierarchy); 
navigating, based on user interaction with a first data item of the data items, to a different level of the hierarchy, wherein the first data item corresponds to a first data model associated with the menu data model (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes, and repeating the process upon user selection; Fig. 5 get next URI from user 509; following get next URI from user 509, the process loops back to get and expand next node at URI 502; expand next node at URI 502, render associated content 503, rendering of navigation to children URIs 506 and parent URI 508; i.e. user selects rendered navigation means for navigating to parent or child node of currently rendered node, and the node corresponding to the selected navigation means is obtained, expanded, and rendered); 
wherein a second data item corresponds to a second data model associated with the menu data model and is associated with a peer level of the hierarchy (see, e.g., Figs. 6, 6A, and 7; i.e. as shown in Figs. 6 and 6A, where a current menu page/model is the Home/Services page, a plurality of child pages/nodes to this page, including “Pre-purchase Inspection,” “Termite Control,” “Sub-floor Cleans,” “Rodent Control,” “Ant Control,” and “Spider Control” are represented by corresponding interactive representations of these data items on the page; as seen in Fig. 7, each of these pages/nodes reside on a same peer level of the hierarchy; therefore, Rubenstein teaches at least that a plurality of nodes within the hierarchy may reside at a peer level, and that interactive data items representing these nodes and which may be used for navigating to these nodes may be displayed within a page of a current node).
Rubenstein does not explicitly disclose:
navigating, based on user interaction with the second data item of the data items, to a peer level of the hierarchy; 
tracking, by the device in a navigation history that is not presented on the display, navigation locations traversed during user navigation between different levels of the hierarchy and within peer levels of the hierarchy; and 
navigating within a peer level based on detecting interaction indicative of lateral navigation within the peer level and the navigation history.
However, Jiang teaches:
navigating, based on user interaction with the second data item of the data items, to a peer level of the hierarchy (e.g. paragraph 0086, Figs. 7, 8A, and 8B, when sequencing forward user traverses pages in the order of Page 1->Page 2->Page 3->Page 4->Page 5; i.e. as shown in Figs. 8A-B, pages 3, 4, and 5 all reside within a peer level of the hierarchy and therefore the navigation is performed to a peer level of the hierarchy at least when navigating from page 3 to 4 to 5; note that Fig. 7 shows a similar peer level navigation; as shown in Fig. 9A, described in paragraph 0087, user can navigate both between levels of hierarchy, i.e. from A to C to F as shown in state map 910, but also within the hierarchical levels, i.e. from B to C and from E to F as shown in state map 910); 
tracking, by the device in a navigation history that is not presented on the display, navigation locations traversed during user navigation between different levels of the hierarchy and within peer levels of the hierarchy (e.g. Fig. 9A, memory 912 which stores a plurality of nodes navigated to, including both current node F and previous nodes C and A; paragraph 0088, each state described with set of parameters saved in memory 912; paragraph 0089, recording parent states, detecting/tracking move from current state to new current state, including between parent child and between siblings); and 
navigating within a peer level based on detecting interaction indicative of lateral navigation within the peer level and the navigation history (e.g. paragraph 0086, when user is on page 2, 3, 4, or 5 and clicks back, user reverts back to a particular page based on the mode; paragraph 0094, in back in sequence mode, as shown in Fig. 8B, traversal goes backward in sequence through each of the pages formerly traversed in forward flow; user on page 4 clicks back to go to page 3, user on page 5 clicks back to go to page 4, etc., i.e. where a backwards traversal is performed within a single peer level of the hierarchy (i.e. level 3 of Fig. 8B) based on the user’s interaction and the navigation history).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein and Jiang in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents) to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to navigate within levels of the hierarchy, track the navigation history both between levels of a hierarchy and within levels of a hierarchy, and include a back option for navigating to previous navigation locations, including previous navigation locations within a same level of the hierarchy.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
Rubenstein and Jiang do not explicitly disclose that the tracking comprises maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes.  However, Kilzer teaches that the tracking comprises maintaining in the navigation history a first subset of the navigation locations associated with a first subgroup of datatypes of a group of datatypes, and excluding from the navigation history a second subset of the navigation locations associated with a second subgroup of datatypes of a group of datatypes (e.g. abstract, video history display of videos that have been displayed in the browser while excluding non-video pages; paragraph 0005, web browser capable of accessing all types of web pages including video pages and nonvideo pages is configured to provide a video history display consisting essentially of previously played media files such as videos; the history display includes representations of only videos that have been played back in the browsers and excludes representations of web pages that do not contain videos; paragraph 0007, storing information identifying pages user has accessed including both video and non-video pages; storing additional metadata for video pages; upon user accessing video history display function, processing the stored information, identifying video pages that include videos, and generating video history display; paragraph 0038, separate video history table in web history database, as shown in Table 1; paragraph 0041, when user accesses given web page that contains video, history module 117can detect whether video has been played, create an entry in video history table for each video in the page that was played, store web page URL in table, and add video source URL to the entry; when constructing video history display, querying video history table to identify directly web pages that have embedded video; paragraph 0056, show video history function; accessing web history database to get list of calendar dates, obtaining list of history items visited, determining whether items meet selection criteria for video; once processed, rendering history display and excluding representations of web pages that did not include an embedded video; i.e. in addition to storing a full history of pages/locations visited by the user, the system generates a history data structure, such as a table, containing a user’s history of visited pages of one type—video pages—and excluding pages of other types—non-video pages).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, and Kilzer in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents) and Jiang (directed to a back button capability for navigating hierarchically structured applications), to incorporate the teachings of Kilzer (directed to a browser with video display history) to include the capability to maintain a navigation history structure which includes a subset of items of a first type while excluding a subset of items of a different type (i.e. such as a video history table including only pages containing videos which were visited and played by the user, and excluding other pages which do not contain videos).  One of ordinary skill would have been motivated to perform such a modification in order to overcome disadvantages associated with existing conventional browser history, in which salient information about a prior viewing experience, such as video pages/videos, is buried in the context of irrelevant information, by providing a browser configured to provide a video history display consisting essentially of previously played media files, so that the user can readily browse through a video history display for previously played videos, without wasting time sifting through representations of non-video pages as described in Kilzer (paragraphs 0004-0005).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein in view of Jiang, further in view of Kilzer, further in view of Wright.
With respect to claim 16, Rubenstein in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 15 as previously discussed.  Rubenstein and Jiang do not explicitly disclose generating a location in the navigation history that has not been navigated to, based on an alternative navigation path from a location corresponding to the menu data model and a location corresponding to a different level of the hierarchy.  However, Wright teaches generating a location in the navigation history that has not been navigated to, based on an alternative navigation path from a location corresponding to the menu data model and a location corresponding to a different level of the hierarchy (e.g. paragraph 0048, breadcrumb lists generated by system for facilitating navigation in a hierarchical data set, including using preferred locations such as previously visited locations and/or frequently visited locations; paragraph 0031, in anticipation of navigation patterns, breadcrumb list for selected node generated with breadcrumbs leading back to a root node; including supplemental breadcrumb, such as one representing a location frequently visited, particularly while navigating through selected node; adding/appending supplemental breadcrumb to breadcrumb list, facilitating user navigation by providing shortcuts to preferred locations; paragraph 0038, describing Fig. 3C, including preferred locations in hierarchical data set as supplemental breadcrumbs; paragraph 0008, supplemental breadcrumbs pointing to preferred location within path from root node to selected node; i.e. where inserting additional locations between the first and second node in the navigation history such as frequently visited locations by other users while navigating through the same node, results in and is based on an alternative navigation path having a generated location from the first node to the second node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, Kilzer, and Wright in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications), to incorporate the teachings of Wright (directed to breadcrumb list supplementing for hierarchical data sets) to include the capability to generate a breadcrumb list for a selected node with breadcrumbs leading back to a root node of the selected node, where the path includes supplemental breadcrumbs pointing to preferred locations within the path between the root and selected nodes, providing alternative navigation paths from a first page to a second page.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate user navigation through a hierarchical data set as described in Wright (paragraph 0008).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein in view of Jiang, further in view of Kilzer, further in view of Milic-Frayling.
With respect to claim 17, Rubenstein in view of Jiang, further in view of Kilzer teaches all of the limitations of claim 15 as previously discussed.  Rubenstein and Jiang do not explicitly disclose marking a location in the navigation history as an anchor point.  However, Milic-Frayling teaches marking a location in the navigation history as an anchor point (e.g. paragraph 0037, marking resources as hub resources; paragraph 0042, describing TLHV navigation history structure 206 as shown in Fig. 2; TLHV history stores visited resource identifiers temporally, and maintains only the latest visit of hubs; paragraph 0043, describing TAHV history 208 of Fig. 2, hubs maintained in TAHV stack; paragraph 0044, hubs are marked as target resources in the TAHV history 208 and TLHV history 206; paragraph 0050, examples of target resources include hubs, form submission (search), user designated targets, etc.; i.e. where designation as a hub and/or target resource within the history stack, as shown in Fig. 2, is analogous to marking data associated with a page, such as a third page, as an anchor point).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, Kilzer, and Milic-Frayling in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents), Kilzer (directed to a browser with video display history), and Jiang (directed to a back button capability for navigating hierarchically structured applications) to incorporate the teachings of Milic-Frayling (directed to browser navigation history tracking and presentation) to include the capability to designate/mark, within the navigation history stack, a given page, such as a third page in a browsing sequence, as a hub and/or target resource.  One of ordinary skill would have been motivated to perform such a modification in order to overcome traditional browsing history drawbacks by providing for storing and presenting a navigation history allowing for quick identification and access to a desired resource, and enable intelligent backward navigations, as described in Milic-Frayling (paragraphs 0007, 0008, 0044).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein in view of Jiang, further in view of Milic-Frayling, further in view of Zeigler et al. (US 9594844 B2).
With respect to claim 18, Rubenstein teaches a non-transitory computer-readable medium having computer- executable instructions stored thereon, which when executed by a processor perform operations (e.g. paragraphs 0172-0173, functionality embodied in computer executable form fixed on storage medium), the operations, comprising: 
presenting, during user navigation of a navigation system on a display device, at least one representation of at least one navigation location of the navigation system, including providing at least one set of one or more interactive navigation elements that are each bound to respective data models (e.g. paragraph 0135, opening content, expanding node at root, displaying associated content, rendering means of navigating to the expanded node's children; expanded node makes means available at all time to navigate the hierarchy; Figs. 6 and 6A, showing display of same node in different viewers, including representations of children; Fig. 3 showing data representations of nodes generally), wherein the data models are arranged in a hierarchy, in which the hierarchy is based upon information in each higher-level data model of the data models that binds that higher-level data model to a set comprising one or more lower-level data models of the data models (e.g. Fig. 3b, showing hierarchy of nodes, where the nodes include URI information; paragraph 0118, hierarchies implicitly declared by URIs of resources; paragraph 0134, parent-child relationships for each URI implicitly encoded into resource URIs themselves; i.e. the children of a parent node are implied by having URIs which are related to the URI of the parent node); 
detecting, during the user navigation, selection of a first selected interactive navigation element of the one or more interactive user interface elements that is bound to a first data model of the data models (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes, and repeating the process upon user selection; Fig. 5 get next URI from user 509; i.e. user selects rendered navigation means for navigating to parent or child node of currently rendered node), accessing the first data model (e.g. Fig. 5 following get next URI from user 509, the process loops back to get and expand next node at URI 502; Fig. 4, illustrating process for retrieving resource at specific URI from archives; chained content archives forming a single content source), using data in the first data model to determine a first navigation location of the at least one navigation location (e.g. paragraph 0134, child-parent relationships for each URI are implicitly encoded into the resource URIs themselves; i.e. the URI of the associated data model/node, along with the URIs of parent/child nodes, is used to determine parent/child relationships for other nodes to be navigated to), and rendering a first representation of the first navigation location of the at least one representation (e.g. Fig. 5, expand next node at URI 502, render associated content 503, rendering of navigation to children URIs 506 and parent URI 508), wherein the first data model is on lower level of the hierarchy than a third data model on a higher level of the hierarchy, and the first selected interactive user interface element is selected from a third navigation location (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes; Fig. 5; i.e. where current node is a parent node having currently rendered content and means for navigating to a child node, the parent node and rendered content maps to the third data model and navigation location on a higher level than the child node which maps to the first data model, and the means for navigating to the child node, which is rendered with the parent node content maps to the interactive user interface element); 
detecting, during the user navigation, selection of a second selected interactive user interface element of the one or more interactive user interface elements that is bound to a second data model of the data models (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes, and repeating the process upon user selection; Fig. 5 get next URI from user 509; i.e. user selects rendered navigation means for navigating to parent or child node of currently rendered node), accessing the second data model (e.g. Fig. 5 following get next URI from user 509, the process loops back to get and expand next node at URI 502; Fig. 4, illustrating process for retrieving resource at specific URI from archives; chained content archives forming a single content source), using data in the second data model to determine a second navigation location of the at least one navigation location (e.g. Fig. 5 following get next URI from user 509, the process loops back to get and expand next node at URI 502 and, subsequently, if the node has children 504 or a parent 507, navigation to children URIs 506 and parent URI 508, respectively are rendered; paragraph 0134, child-parent relationships for each URI are implicitly encoded into the resource URIs themselves; i.e. the URI of the associated data model/node, along with the URIs of parent/child nodes, is used to determine parent/child relationships for other nodes to be navigated to), and rendering a second representation of the second navigation location of the at least one representation (e.g. Fig. 5, expand next node at URI 502, render associated content 503, rendering of navigation to children URIs 506 and parent URI 508), 
wherein the second selected interactive user interface element is selected from the first navigation location, wherein the second selected interactive user interface element is displayed within the rendered first representation of the first navigation location, and the first selected interactive user interface element is displayed within a rendered third representation of the third navigation location (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes; Fig. 5; i.e. the means for navigating to the child node is rendered with the content of the parent node, and the means is selected from the node in which it is rendered). 
Rubenstein does not explicitly disclose:
the navigation system allows user navigation between levels of the hierarchy and between a plurality of the data models within a level of the hierarchy (e.g. as shown in Fig. 9A, described in paragraph 0087, user can navigate both between levels of hierarchy, i.e. from A to C to F as shown in state map 910, but also within the hierarchical levels, i.e. from B to C and from E to F as shown in state map 910); 
tracking, in a navigation history, a plurality of navigation locations traversed during the user navigation between the levels of the hierarchy and within the levels of the hierarchy (e.g. Fig. 9A, memory 912 which stores a plurality of nodes navigated to, including both current node F and previous nodes C and A; paragraph 0088, each state described with set of parameters saved in memory 912; paragraph 0089, recording parent states, detecting/tracking move from current state to new current state, including between parent child and between siblings; hierarchical state map represented by hierarchical structure including nodes and edges between nodes, and real path through which application arrives at state; i.e. as shown in Fig. 9A, the CHSM 910 records the real navigation path including navigation both between and within hierarchical levels).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein and Jiang in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents) to incorporate the teachings of Jiang (directed to a back button capability for navigating hierarchically structured applications) to include the capability to navigate within levels of the hierarchy, track the navigation history, include a back option for navigating to previous navigation locations and, upon determining that a first element is selected at a given hierarchical level, delete other elements at the same hierarchical level from navigation history.  One of ordinary skill would have been motivated to perform such a modification in order to fulfill a need for back button functionality and minimize navigation history stack space limitations as described in Jiang (paragraphs 0011 and 0093).
Rubenstein and Jiang do not explicitly disclose
in response to determining that the first navigation location has an anchor location designation, deleting navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location, and maintaining the first navigation location and the second navigation location in the navigation history.
However, Milic-Frayling teaches:
in response to determining that the first navigation location has an anchor location designation, deleting navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location, and maintaining the first navigation location and the second navigation location in the navigation history (e.g. Fig. 2, paragraph 0037, resources designated as hub resources, or hubs; paragraph 0042, history 206 maintains only latest visit of any hubs as well as one instance of visits to other resource; does not contain unnecessary duplicate visits; when navigation branches from resource 1 the second time to resource 5, the first visit to resource 1 is removed from the history; i.e. where a designation of a location as a hub is considered analogous to designation of a location as an anchor location, the latest visit to the hub along with a navigation location subsequent to the hub visit are maintained in the history while a less recent and therefore prior visit to the hub is deleted from the navigation history).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, and Milic-Frayling in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents) and Jiang (directed to a back button capability for navigating hierarchically structured applications) to incorporate the teachings of Milic-Frayling (directed to browser navigation history tracking and presentation) to include the capability to implement a temporal with latest hub visits history by determining that a navigation location is designated as a hub, maintaining the latest visit to the hub as well as other navigation location visits in the history, and removing less recent visits to the hub from the history.  One of ordinary skill would have been motivated to perform such a modification in order to overcome traditional browsing history drawbacks by providing for storing and presenting a navigation history allowing for quick identification and access to a desired resource as described in Milic-Frayling (paragraphs 0007 and 0008).
Although Milic-Frayling teaches deleting any (i.e. at least one) of the plurality of navigation locations from the navigation history that are prior to the first navigation location which has an anchor location designation, Rubenstein, Jiang, and Milic-Frayling do not explicitly disclose deleting all navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location which has an anchor location designation.  However, Zeigler teaches deleting all navigation locations of the plurality of navigation locations from the navigation history that are prior to the first navigation location which has an anchor location designation (e.g. col. 1 lines 65-66, user interest in particular item is implied by some action a user has taken with respect to the particular item; col. 2 lines 1-2, delete operations performed relative to items so as to exclude items in which user has implied interest; col. 2 lines 11-15, items include URLs, cookies, and any other information collected and saved which are associated with user’s browsing activities; col. 3 lines 35-43, indicating that items in which user interest is implied include most recently browsed items, frequently browsed items, and items which user has proactively added to a list or otherwise bookmarked; col. 3 lines 57-63, conducting delete operation either by user’s command or based on automatic, periodic deletion by browser; col. 3 line 66-col. 4 line 3; i.e. where a frequently browsed item is analogous to a hub resource (i.e. Milic-Frayling resource 1) as cited above with respect to Milic-Frayling and therefore analogous to a first navigation location which has an anchor location designation, and where a most recently browsed item is analogous to a navigation location navigated to subsequent to the hub/anchor/frequent location (i.e. Milic-Frayling resource 5, 6, etc.), and both of these locations will be retained in the navigation history while all other navigation locations prior to these, i.e. those not falling within these categories and therefore those in which the user does not have an implied interest such as resources 2, 3, and 4 as shown in Milic-Frayling Fig. 2’s Temporal with latest hub visits history 206, will be deleted from the navigation history).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, Milic-Frayling, and Ziegler in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents), Jiang (directed to a back button capability for navigating hierarchically structured applications), and Milic-Frayling (directed to browser navigation history tracking and presentation) to incorporate the teachings of Zeigler (directed to selectively deleting items that are not of interest to a user such as within a navigation history) to include the capability to further modify the temporal with latest hub visits history (i.e. of Milic-Frayling) by determining that particular resources, such as frequently visited resources including hub resources and recently visited resources such as resources navigated to subsequent to a latest hub visit, are resources which a user has an implied interest in and, based on these designations/determinations, performing an automatic, periodic deletion of all items from the browsing history which are not designated as items which the user has an implied interest in (i.e. in addition to deleting hub resource visits which are not the latest hub visit as taught by Milic-Frayling, further deleting other resources visited prior to the latest hub resource visit, while retaining the latest hub resource visit due to the hub’s being frequently visited by the visitor, and resources navigated to subsequent to the latest hub resource visit due to these resources being recently visited resources, and therefore being resources which a user is impliedly interested in).  One of ordinary skill would have been motivated to perform such a modification in order to overcome traditional browser history deletion limitations, such as browsing history delete features which are indiscriminate in terms of what is deleted, and which typically delete all of a user’s collected data, by providing for enabling a user to use their browser to selectively delete items that are not of interest to them as described in Ziegler (col. 1 lines 14-18 and lines 29-30).
With respect to claim 19, Rubenstein in view of Jiang, further in view of Milic-Frayling, further in view of Ziegler teaches all of the limitations of claim 18 as previously discussed, and Rubenstein further teaches wherein rendering the second the navigation location comprises invoking a content player that plays audiovisual content associated with the second navigation location (e.g. paragraph 0135, action such as displaying of the children’s content in addition to the root content; item that leads to video content; paragraph 0137, viewers electing to use HTML/CSS/OpenGL/DirectX to give form to content; paragraph 0138, nodes provided with hints on how to render content, different viewers invoked for different types of content, such as viewer configuration hint indicating placement of slideshow in child node; paragraph 0141, presence of piece of content in node’s content list enough for viewer to display it and/or offer platform-specific functionality around the piece of content; paragraph 0149, website displays root’s children, and hovering over these may display the children’s children and so on, effectively showing two levels down or more from the root node; paragraph 0151, nodes that just have a video associated with them; i.e. the navigated-to node may be a node including video content or other content played by a viewer, such as a viewer which is invoked for viewing video content, which is analogous to a content player that plays audiovisual content associated with a navigation location).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rubenstein in view of Jiang, further in view of Milic-Frayling, further in view of Ziegler, further in view of Wright.
With respect to claim 20, Rubenstein in view of Jiang, further in view of Milic-Frayling, further in view of Ziegler teaches all of the limitations of claim 18 as previously discussed, and Rubenstein further teaches wherein the operations further comprise 
detecting, during the user navigation, selection of a fourth selected interactive user interface element of the one or more interactive user interface elements that is bound to a fourth data model of the data models (e.g. paragraph 0136, rendering content of current node and means for enabling user to navigate parent and children nodes, and repeating the process upon user selection; Fig. 5 get next URI from user 509; i.e. user selects rendered navigation means for navigating to parent or child node of currently rendered node), accessing the fourth data model (e.g. Fig. 5 following get next URI from user 509, the process loops back to get and expand next node at URI 502; Fig. 4, illustrating process for retrieving resource at specific URI from archives; chained content archives forming a single content source), using data in the fourth data model to determine a fourth navigation location of the at least one navigation location (e.g. paragraph 0134, child-parent relationships for each URI are implicitly encoded into the resource URIs themselves; i.e. the URI of the associated data model/node, along with the URIs of parent/child nodes, is used to determine parent/child relationships for other nodes to be navigated to), and rendering the fourth navigation location (e.g. Fig. 5, expand next node at URI 502, render associated content 503, rendering of navigation to children URIs 506 and parent URI 508), 
wherein the second data model is on a first level of the hierarchy and the fourth data model is on a second level of the hierarchy, where the second level is lower in the hierarchy than the first level, and there is at least one intervening level of the hierarchy between the first level and the second level, and the fourth selected interactive user interface element is selected from the second navigation location (e.g. paragraph 0135, rendering means for navigating to grandchildren of expanded mode; paragraph 0137, home page displaying children and grandchildren; paragraph 0149, displaying grandchildren upon hover). 
Rubenstein, Milic-Fraylling, and Jiang do not explicitly disclose 
wherein the tracking comprises populating the navigation history, between the second navigation location and the fourth navigation location, with respective intervening navigations locations selected from intervening data models from the at least one intervening level representing a previously traversed navigation path between the second data model and the fourth data model.
However, Wright teaches
wherein the tracking comprises populating the navigation history, between the second navigation location and the fourth navigation location, with respective intervening navigations locations selected from intervening data models from the at least one intervening level representing a previously traversed navigation path between the second data model and the fourth data model (e.g. paragraph 0048, breadcrumb lists generated by system for facilitating navigation in a hierarchical data set, including using preferred locations such as previously visited locations and/or frequently visited locations; paragraph 0031, in anticipation of navigation patterns, breadcrumb list for selected node generated with breadcrumbs leading back to a root node; paragraph 0008, supplemental breadcrumbs pointing to preferred location within path from root node to selected node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, Milic-Frayling, Ziegler, and Wright in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents), Jiang (directed to a back button capability for navigating hierarchically structured applications), Milic-Frayling (directed to browser navigation history tracking and presentation), and Zeigler (directed to selectively deleting items that are not of interest to a user such as within a navigation history) to incorporate the teachings of Wright (directed to breadcrumb list supplementing for hierarchical data sets) to include the capability to generate a breadcrumb list for a selected node with breadcrumbs leading back to a root node of the selected node, where the path includes supplemental breadcrumbs pointing to preferred locations within the path between the root and selected nodes, and the preferred locations are based on the user’s previously visited locations and/or frequently visited locations.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate user navigation through a hierarchical data set as described in Wright (paragraph 0008).
With respect to claim 21, Rubenstein in view of Jiang, further in view of Milic-Frayling, further in view of Ziegler, further in view of Wright teaches all of the limitations of claim 20 as previously discussed, and Wright further teaches wherein the populating the navigation history is based upon at least one of past user behavior or statistics of other users (e.g. paragraph 0048, breadcrumb lists generated by system for facilitating navigation in a hierarchical data set, including using preferred locations such as previously visited locations and/or frequently visited locations; paragraph 0031, in anticipation of navigation patterns, breadcrumb list for selected node generated with breadcrumbs leading back to a root node, and then supplemented with at least one supplemental breadcrumb including a preferred location, such as a location user has previously visited while navigating the hierarchy, a location the user has frequently visited while navigating the hierarchical data set, or a location that other users of the hierarchical data set frequently visit, particularly while navigating through the selected node; paragraph 0008, supplemental breadcrumbs pointing to preferred location within path from root node to selected node; i.e. where a preferred location such as a previously visited or most frequent location included in a generated breadcrumb list leading from a lower level node back to a root node is analogous to a navigation history which is generated based upon at least past user behavior (i.e. since a previously visited or most frequent location is indicative of past user behavior)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the invention was filed having the teachings of Rubenstein, Jiang, Milic-Frayling, Ziegler, and Wright in front of him to have modified the teachings of Rubenstein (directed to providing a user interfaces for navigating hierarchies defined by URI relationships of hierarchy constituents), Jiang (directed to a back button capability for navigating hierarchically structured applications), Milic-Frayling (directed to browser navigation history tracking and presentation), and Zeigler (directed to selectively deleting items that are not of interest to a user such as within a navigation history) to incorporate the teachings of Wright (directed to breadcrumb list supplementing for hierarchical data sets) to include the capability to generate a breadcrumb list for a selected node with breadcrumbs leading back to a root node of the selected node, where the path includes supplemental breadcrumbs pointing to preferred locations within the path between the root and selected nodes, and the preferred locations are based on the user’s previously visited locations and/or frequently visited locations.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate user navigation through a hierarchical data set as described in Wright (paragraph 0008).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Matthews et al. (US 20060218499 A1) teaches population algorithms for displaying various lists, and notes that “any historical list of items may user a population algorithm as described herein, e.g. a history list of a web browser….” (paragraph 0079).
Sukumar (US 20150293649 A1) teaches generating predictive navigation paths for hierarchical user interfaces based on user selection history (see at least Figs. 2-4 and associated descriptions).
Nam (US 20140189587 A1) teaches generating of a screen navigation history for a corresponding service based on conditions being met such as usage frequency exceeding a threshold, recent usage, etc. (e.g. paragraph 0047).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179